DETAILED ACTION
	1.	This action is in response to the application filed on 3/22/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	Claims 10-12 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 and 12 of copending Application No. 16/017403 provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9804618. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (see table below).
Application # 17/208613

1. A method for controlling a surgical instrument, the method comprising: connecting a power assembly to a control circuit, wherein the power assembly is configured to provide a source voltage; energizing, by the power assembly, a voltage boost convertor circuit configured to provide a set voltage greater than the source voltage; and energizing, by the voltage boost convertor, one or more voltage convertors configured to provide one or more operating voltages to one or more circuit components.  
2. The method of Claim 1, comprising energizing, by the voltage boost convertor, a first regulator configured to provide a first operating voltage to a first subset of the one or more circuit components.  
3. The method of Claim 2, comprising energizing, by the first regulator convertor, a second regulator configured to provide a second operating voltage to a second subset of the one or more circuit components.  
4. The method of Claim 3, wherein the voltage boost convertor, the first regulator, and the second regulator are coupled in a daisy chain configuration.  

6. The method of Claim 1, comprising energizing, by the voltage boost convertor, an organic light emitting diode.  
7. The method of Claim 1, comprising verifying, by a processor, the set voltage by comparing the set voltage to a predetermined threshold voltage.  
8. The method of Claim 7, comprising generating, by an independent voltage regulator, a constant voltage, wherein the constant voltage is provided to the processor.  
9. The method of Claim 8, comprising producing, by the independent voltage regulator, a voltage of 3.3V.  
17. A method for controlling a surgical instrument, the method comprising: connecting a power assembly to a control circuit, wherein the power assembly is configured to provide a source voltage; energizing, by the power assembly, a voltage boost convertor circuit configured to provide a set voltage greater than the source voltage; and energizing, by the voltage boost convertor, a safety processor.  
18. The method of Claim 17, comprising energizing, by the safety processor, a first voltage regulator configured to provide a first operating voltage to a first set of circuit components.  
19. The method of Claim 18, comprising energizing, by the safety processor, a second voltage regulator configured to provide a second operating voltage to a second set of circuit components.  
20. The method of Claim 19, wherein the power assembly is configured to provide a voltage of about 12 volts, the set voltage comprises a voltage of about 13 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts.  

U.S. Patent No. 9804618

1. A method for controlling a surgical instrument, the method comprising: connecting a power assembly to a control circuit, wherein the power assembly is configured to provide a source voltage; energizing, by the power assembly, a voltage boost convertor configured to provide a set voltage greater than the source voltage, wherein a motor is coupled to the voltage boost convertor; energizing, by the voltage boost convertor, a first regulator configured to receive the set voltage and provide a first operating voltage to a first subset of one or more circuit components, wherein a switch is coupled between the first regulator and the first subset of one or more circuit components, wherein a primary processor is coupled to the switch and the primary processor is configured to open the switch to deactivate the first subset of one or more circuit components to maximize power available for power intense functions requiring additional voltage delivered to the motor; energizing, by the first regulator, a second regulator configured to provide a second operating voltage to a second subset of the one or more circuit components, wherein the voltage boost convertor, the first regulator, and the second regulator are coupled in 

2. The method of claim 1, comprising providing, by the power assembly, a voltage of about 12 volts, the set voltage comprises a voltage of about 13 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts.

3. The method of claim 1, comprising energizing, by the voltage boost convertor, an organic light emitting diode.

4. The method of claim 1, wherein the safety processor verifies the voltage provided by each of the voltage boost convertor, the first regulator and the second regulator by comparing the voltage to a predetermined threshold voltage.

5. The method of claim 1, wherein the constant voltage generated by the independent voltage regulator is a voltage of about 3.3V.

11. The control circuit of Claim 10, comprising a second voltage regulator coupled to the first voltage regulator, wherein the second voltage regulator is configured to provide a second operational voltage, wherein the second operational voltage is less than the first operational voltage, and wherein the voltage boost convertor, the first voltage regulator, and the second voltage regulator are coupled in a daisy chain configuration.  

13. The control circuit of Claim 11, wherein the first voltage regulator is coupled to a first plurality of circuit components and the second voltage regulator is coupled to a second plurality of circuit components.  
14. The control circuit of Claim 11, comprising an independent voltage regulator configured to generate a constant voltage for one or more critical circuit components.  
15. The control circuit of Claim 14, wherein one or more critical circuit components comprise a safety processor.  
16. The control circuit of Claim 14, wherein the independent voltage regulator is configured to produce a voltage of 3.3V.  



7. The control circuit of claim 6, wherein the power assembly is configured to provide a voltage of about 12 volts, the set voltage comprises a voltage of about 13volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts.

8. The control circuit of claim 6, wherein the first voltage regulator is coupled to a first plurality of circuit components and the second voltage regulator is coupled to a second plurality of circuit components.

9. The control circuit of claim 6, wherein the independent voltage regulator is configured to produce a voltage of about 3.3V.



Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	4.	Claims 1, 7, 8, 10-11, 14-15, and 17 are rejected under U.S.C. 102(a)(1) as being anticipated by Pai (US 7202653).
 	Regarding claim 10: Pai discloses a surgical instrument control circuit, comprising (i.e. figure 2): 
(i.e. battery) configured to provide a source voltage (i.e. Vbat); 
 	a voltage boost convertor (i.e. 32) coupled to the power assembly (i.e. battery), the voltage boost convertor (i.e. 32) configured to provide a set voltage (i.e. Vout1) greater than the source voltage (i.e. Vbat); and 
 	a first voltage regulator (i.e. 34) coupled (i.e. electrically coupled) to the voltage boost convertor (i.e. 32), wherein the first voltage regulator (i.e. 34) is configured to provide a first operation voltage (i.e. Vout2), wherein the first operational voltage (i.e. Vout2) is less than the set voltage (i.e. Vout1).  	Regarding claim 11: (i.e. figure 2) comprising a second voltage regulator (i.e. 36) coupled (i.e. electrically coupled) to the first voltage regulator (i.e. 34), wherein the second voltage regulator (i.e. 36) is configured to provide a second operational voltage (i.e. Vout3), wherein the second operational voltage (i.e. Vout3) is less than the first operational voltage (i.e. Vout2), and wherein the voltage boost convertor, the first voltage regulator, and the second voltage regulator are coupled (i.e. electrically coupled) in a daisy chain configuration (i.e. see figure 2).  	Regarding claim 14: (i.e. figure 3) comprising an independent voltage regulator (i.e. 42) configured to generate a constant voltage for one or more critical circuit components (i.e. load connect to buck converter 42). 
 	Regarding claim 15: (i.e. figure 2) wherein one or more critical circuit components comprise a safety processor (i.e. portable electronic). 	Regarding claim 1: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under Regarding claim 7: (i.e. figure 2) comprising verifying, by a processor, the set voltage by comparing the set voltage to a predetermined threshold voltage (i.e. Vref1).  	Regarding claim 8: (i.e. figure 3) comprising generating, by an independent voltage regulator, a constant voltage, wherein the constant voltage is provided to the processor.  	Regarding claim 17: Pai discloses a method for controlling a surgical instrument, the method comprising (i.e. figure 2): 
 	connecting a power assembly (i.e. battery) to a control circuit (i.e. control circuit of 32, 34, or 38), wherein the power assembly is configured to provide a source voltage (i.e. Vbat); 
 	energizing, by the power assembly (i.e. battery), a voltage boost convertor circuit (i.e. 32) configured to provide a set voltage greater (i.e. Vout1) than the source voltage (i.e. Vbat); and energizing, by the voltage boost convertor (i.e. 32), a safety processor (i.e. portable electronic). 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	6.	Claims 5, 9, 12, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pai (US 7202653).
 		Regarding claim 5 and 12: Pai discloses the claimed invention except for the power assembly is configured to provide a voltage of about 12 volts, the set voltage comprises a voltage of about 13 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage of Pai’s invention in order to have the power assembly is configured to provide a voltage of about 12 volts, the set voltage comprises a voltage of about 13 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 		Regarding claims 9 and 16: Pai discloses the claimed invention except for the independent voltage regulator is configured to produce a voltage of 3.3V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the voltage of Pai’s invention in order to have the independent voltage regulator is configured to produce a voltage of 3.3V, since it has been held that 

7.	Claims 2-4, 13, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pai (US 7202653) in view of Wei et al. (US 8085013).
 	Regarding claim 13: Pai discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the first voltage regulator is coupled to a first plurality of circuit components and the second voltage regulator is coupled to a second plurality of circuit components.
 	Wei et al. disclose a power converter (i.e. figure 4) comprising the first voltage regulator (i.e. 42) is coupled to a first plurality of circuit components (i.e. 401 and/or 402) and the second voltage regulator (i.e. 41) is coupled to a second plurality of circuit components (i.e. 401 and/or 402). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the converter as disclose by Wei et al., because in an electronic apparatus including multiple subsystem circuits, each of the subsystem circuits may require a different DC voltage level from another (i.e. Col. 1, lines 12-16).
 Regarding claim 2: Pai discloses (i.e. figure 2) energizing, by the voltage boost convertor, but does not specifically disclose a first regulator configured to provide a first operating voltage to a first subset of the one or more circuit components.
(i.e. figure 4) comprising a first regulator (i.e. 41 or 42) configured to provide a first operating voltage to a first subset of the one or more circuit components (i.e. 401, 402). 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the converter as disclose by Wei et al., because in an electronic apparatus including multiple subsystem circuits, each of the subsystem circuits may require a different DC voltage level from another (i.e. Col. 1, lines 12-16).
Regarding claim 3: Pai discloses (i.e. figure 2) energizing, by the first regulator convertor, but does not specifically disclose a second regulator configured to provide a second operating voltage to a second subset of the one or more circuit components.
 	Wei et al. disclose a power converter (i.e. figure 4) comprising a second regulator configured to provide a second operating voltage to a second subset of the one or more circuit components. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the converter as disclose by Wei et al., because in an electronic apparatus including multiple subsystem circuits, each of the subsystem circuits may require a different DC voltage level from another (i.e. Col. 1, lines 12-16).
 		Regarding claim 4: Pai discloses (i.e. figure 2) wherein the voltage boost convertor, the first regulator, and the second regulator are coupled in a daisy chain configuration.  		Regarding claim 20: Pai discloses the claimed invention except for the power 
Regarding claims 18 and 19: Pai discloses (i.e. figure 2) energizing, by the safety processor, but does not specifically disclose a first voltage regulator configured to provide a first operating voltage to a first set of circuit components; and a second voltage regulator configured to provide a second operating voltage to a second set of circuit components. 
 Wei et al. disclose a power converter (i.e. figure 4) comprising a first voltage regulator (i.e. 41 or 42) configured to provide a first operating voltage to a first set of circuit components; and a second voltage regulator (i.e. 41 or 42) configured to provide a second operating voltage to a second set of circuit components. 
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the converter as disclose by Wei et al., because in an electronic apparatus including multiple subsystem (i.e. Col. 1, lines 12-16).

8.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pai (US 7202653) in view of Park (US 20130229402).
Regarding claim 6: Pai discloses the limitation of the claim(s) as discussed above, but does not specifically disclose energizing, by the voltage boost convertor, an organic light emitting diode.
Park discloses a power generator (i.e. figure 4) energizing, by the voltage boost convertor, an organic light emitting diode (i.e. display).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Pai’s invention with the power generator as disclose by Park, because the power generator capable of generating stable voltage for the OLDE display (i.e. ¶ 62).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Nguyen Tran/
Primary Examiner, Art Unit 2838